DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 25-36, 38-51, 53-64 and 66-68.

Applicants' arguments, filed 02/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-36, 38-51, 53-64 and 66-68 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention an acid, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The independent claims recite a disinfectant composition having a pH below 5 and consisting of an aqueous solution of an acid anionic disinfectant such as sodium dodecyl sulfate. However, a disinfectant composition cannot consist of water and sodium dodecyl sulfate and have a pH below 5. This is evidence by Lopes (US 2011/0097422, Apr. 28, 2011) disclosing a disinfectant composition comprising sodium dodecyl sulfate and needing an acidifying agent to provide the disinfectant composition with a pH value of 7.0 or below (see claims 1, 4 and 7). 

Response to Arguments
Applicant argues that one of ordinary skill in the art would understand an aqueous solution of sodium dodecylsulfate to include any amount of the conjugate acid such as would be necessary to provide a pH below 5.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The instant specification does not define wherein an aqueous solution is an aqueous solution that includes a conjugate acid nor has the instant specification assigned a special meaning to the term “aqueous solution.” Therefore, the term “aqueous solution” must be given its broadest reasonable interpretation as it would be interpreted by one of ordinary skill in the art. The broadest reasonable interpretation for “aqueous solution” by one of ordinary skill in the art is a solution of water and not a solution of water and a conjugate acid. Furthermore, if an aqueous solution can comprise other ingredients then the transitional term “consisting of” in the claim is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 25-28, 30-36, 38-41, 43-51, 53-57, 59-64 and 66-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2011/0097422, Apr. 28, 2011) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009), and Dychdala et al. (Surface-Active Agents: Acid-Anionic Compounds, 1991), as evidenced by Knueven (US 5,958,491, Sep. 28, 1999).
Lopes discloses a microbicidal disinfecting composition comprising an antimicrobial agent and an amount of acidifying agent effective to provide the microbicidal disinfecting composition with a pH value of 7.0 or below (claim 1). In one embodiment the pH is 2.54 (¶ [0021]). The antimicrobial agent may be an anionic surfactant (claim 4). Suitable anionic surfactants include sodium dodecyl sulfate (claim 7). The acidifying agent may be sodium bisulfate (claim 2). The composition is diluted with water (claim 18, ¶ [0020]). The microbicidal disinfecting composition may be prepared on a wipe (¶ [0006]). 
	Lopes differs from the instant claims insofar as not disclosing wherein the wipe comprises polyolefins, is a microfiber, is a nonwoven material manufactured by meltblowing, wherein the microbicidal disinfecting composition is coated on the wipe, and wiping a surface with the wipe.
	However, Cunningham et al. disclose a disinfectant wet wipe that contains a germicidal solution and a nonwoven web material (abstract). The wipe includes a non-woven web material generally hydrophobic in nature and is formed from a melt-extrudable, synthetic polymer. Examples of such polymers include polyolefins, such as polyethylene, polypropylene, and blends thereof (¶ [0038]). Any of a variety of processes may be used to form the nonwoven web material. In one embodiment, a meltblown web is formed. Meltblown webs have a small average pore size. To achieve the desired pore size, the meltblown fibers are typically microfibers (¶ [0040]). The germicidal solution may be applied to the wipe using any suitable method known in the art such as brush coating. Generally, each wipe contains from about 150 wt. % to about 1000 wt. % of germicidal solution based on the dry weight of the nonwoven web 
	It would have been prima facie obvious to one of ordinary skill in the art to have pre-coated the microbicidal disinfecting composition of Lopes onto the wipe of Cunningham et al. since Lopes discloses wherein the microbicidal disinfecting composition may be prepared on a wipe and Cunningham et al. disclose a known and effective wipe and pre-saturating a wipe by brush coating a disinfecting composition thereto is a known and effective method for applying a disinfecting composition onto a wipe as taught by Cunningham et al.
	It would have been prima facie obvious to one of ordinary skill in the art to have wiped a surface with a wipe comprising the microbicidal disinfecting composition of Lopes since disinfectant wipes are used to disinfect or sanitize surfaces as taught by Cunningham et al. 
	The combined teachings of Lopes and Cunningham et al. do not disclose wherein the wipe releases an amount of disinfectant composition on the surface sufficient to kill viruses or bacteria within 30 seconds of contact. 
	However, Dychdala et al. disclose wherein acid-anionic surfactant sanitizers display fast bactericidal action (within 30 seconds) on a number of gram-negative and gram-positive bacteria (page 260, first paragraph of first column). Various factors exhibit varying degrees of influence on the bactericidal kill by an acid-anionic surfactant 
	Lopes discloses a microbicidal disinfecting composition comprising an anionic surfactant and an acidifying agent. Therefore, it would have been prima facie obvious to one of ordinary skill in the art that the microbicidal disinfecting composition of Lopes kills bacteria in 30 seconds of contact when released from the wipe since acid-anionic surfactant sanitizers display fast bactericidal action (within 30 seconds) on a number of gram-negative and gram-positive bacteria as taught by Dychdala et al.
	In regards to instant claims 35, 48 and 64, Lopes meets the limitation of pH below 2 by disclosing a pH below 7, which would include a pH below 2. However, even if this were not the case, it would have been obvious to one of ordinary skill in the art to have formulated the microbicidal disinfecting composition of Lopes to have a pH ranging 1.5 to 3.0 since such pH offers optimum acidity for an effective antimicrobial action as taught by Dychdala et al. 
In regards to instant claims 25, 38 and 53 reciting wherein the thermoplastic polymer substrate is substantially free of polyamides and cationic functional groups which possess Lewis base properties, Cunningham et al. do not disclose wherein the nonwoven web material comprises polyamides and cationic functional groups which possess Lewis base properties. Therefore, a substrate substantially free of polyamides and cationic functional groups which possess Lewis base properties is obvious.
In regards to instant claims 36, 38 and 53 reciting wherein the substrate is not pretreated or treated with a release composition, Cunningham et al. do not disclose wherein the wipe is pretreated or treated with a release composition.

	In addition, the instant specification discloses wherein substrates of the present invention are chosen such that they do not contain polyamides. Polyamides cause unwanted adsorption or binding of the antimicrobial agent to the substrate causing the acid-anionic antimicrobial agent to adhere. Such adherence or adsorption does not allow the disinfectant or antimicrobial agent to release satisfactory (page 9, line 22 - page 10, line 4). Therefore, this further supports that the wipe of Cunningham et al. delivers at least 75%, 80%, 85% and 90% of the disinfectant composition when squeezed since the wipe does not comprise polyamides.
	Moreover, the instant claims do not specifically recite how (e.g. at what mechanical level of strength) or for how long the instant substrate is squeezed. Thus, if one squeezes hard enough and long enough, at least 75%, 80%, 85% and 90% of the disinfectant composition should be released regardless of whether or not the substrate comprises polyamide, thus reading on the instant limitation. 
	In regards to instant claims 25, 38 and 53, sodium bisulfate (acidifying agent) is a souring agent. As evidence by Knueven, sodium bisulfate is an acidulant (col. 1, lines 6-7). Acidulants imparts a sour taste to food (col. 1, lines 8-10). 
. 

2.	Claims 29, 42 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopes (US 2011/0097422, Apr. 28, 2011) in view of Cunningham et al. (US 2009/0285871, Nov. 19, 2009), Dychdala et al. (Surface-Active Agents: Acid-Anionic Compounds, 1991), and further in view of Rees et al. (US 2002/0155969, Oct. 24, 2002), as evidenced by Knueven (US 5,958,491, Sep. 28, 1999).
	The teachings of Lopes, Cunningham et al., and Dychdala et al. are discussed above. Lopes, Cunningham et al., and Dychdala et al. do not disclose wherein the wipe comprises polyester.
	However, Rees et al. disclose a method of cleaning with simultaneous reduction of microbial contamination present on a surface. The method may comprise a cloth wipe substrate premoistened with an antimicrobial composition (¶ [0053]). Such cloth 
	It would have been prima facie obvious to one of ordinary skill in the art to incorporated polyester to the wipe of Cunningham et al. since the wipe comprises a nonwoven web material and polyesters are known nonwoven web materials as taught by Rees et al. 


Response to Arguments
Applicant argues that the PTO contends that modifying Lopes in view of Cunningham is proper because one of skill in the art would not have been turned away from the modification. It appears the PTO is applying an improper standard for the motivation required for a prima facie case of obviousness, and combining Lopes and Cunningham without motivation simply because the two references can be combined.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. The rejection does not state wherein the motivation to combine Lopes and Cunningham is because one of skill in the art would not have been turned away from the modification. The rejection states it would have been prima facie obvious to one of ordinary skill in the art to have pre-coated the microbicidal disinfecting composition of Lopes onto the wipe of Cunningham et al. since Lopes discloses wherein the microbicidal disinfecting composition may be prepared on a wipe and Cunningham et al. disclose a known and effective wipe. The Examiner’s remarks about one of ordinary skill 

	Applicant argues that if the advantages of Cunningham’s wipe are not considered specific to peracid and peroxide compositions, then certainly any number of disinfecting compositions may also be applied to Cunningham’s wipes without any expectation of synergistic or exceptional effect expected from the combination. There would be no benefit expected from such modification.
The Examiner does not find Applicant’s argument to be persuasive. The prior arts do not need to teach wherein there would be a synergistic or exceptional effect when incorporating the disinfectant composition of Lopes onto the wipe of Cunningham. A teaching-suggestion-motivation (TSM) is not required. See MPEP 2141 (I). Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  As such, the motivation of “it would have been prima facie obvious to one of ordinary skill in the art to have pre-coated the microbicidal disinfecting composition of Lopes onto the wipe of Cunningham et al. since Lopes discloses wherein the microbicidal disinfecting 

Applicant argues that the benefit identified by Cunningham of preserving peracid and peroxy agents would be expected to be forfeited by the modification.
The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein the composition of Lopes is being modified and not wherein the composition of Cunningham is being modified. In other words, the rejection does not state wherein the peracid and peroxy agents of Cunningham should not be used with the wipe disclosed by Cunngingham. As such, Applicant’s argument is unpersuasive. 

Applicant argues that the proposed modification of Lopes can only be made as an improper hindsight reconstruction of Applicant’s invention.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, no knowledge gleaned only from applicant’s disclosure was used. As such, Applicant’s argument is unpersuasive.


The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 IV. As such, it is not necessary for the prior art to consider the problem solved by Applicant and Applicant’s argument is unpersuasive. 

Applicant argues that Tables 2-4 provide evidence of remarkable improvement to the release characteristics of the polyamide-free substrate compared to a polyamide-containing substrate. Surprisingly, more than 90% of the disinfectant was released from the polyamide-free substrate.
The Examiner does not find Applicant’s argument to be persuasive. Wipes that do not comprise a polyamide are known as taught by Cunningham. Cunningham does not disclose in [0038] wherein a polyamide polymer is a suitable wipe material. As such, Applicant’s finding that polyamide-free substrates are better than polyamide-containing substrates does not appear to be unexpected. Furthermore, as discussed in the rejection, the instant claims do not specifically recite how (e.g. at what mechanical level of strength) or for how long the instant substrate is squeezed. Thus, if one squeezes hard enough and long enough, at least 75%, 80%, 85% and 90% of the disinfectant composition should be released regardless of whether or not the substrate comprises polyamide. As such, Applicant’s argument is unpersuasive. 

Applicant argues that Dychdala and Rees do not remedy the shortcomings of the combination of Lopes and Cunningham. 
The Examiner submits that Applicant’s arguments with regards to Lopes and Cunningham have been addressed above and are unpersuasive. Therefore, the rejections are maintained.

Conclusion
Claims 25-36, 38-51, 53-64 and 66-68 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/           Primary Examiner, Art Unit 1612